McCLELLAN, j.
This is an appeal from the judgment of the circuit court, overruling and dismissing the petition for common-law writ of certiorari to quash an order of the commissioners’ court of Cherokee county establishing a stock law district in precinct 8 of the county.
While the petition for the stock law election in question did not conform to the requirements of the law (Acts Sp. Sess. 1909, pp. 121, 125), yet the order of the commissioners’ court, predicated upon these petitions, affirmatively found and adjudged that every jurisdictional requirement of that law existed, and on that premise ordered the election. Accordingly, under the doctrine applied in Cook v. Commissioners’ Court of Walker County, 178 Ala. 394, 59 South. 483, 485, the circuit court properly dismissed the petition for certiorari. This ruling was based upon the change wrought by the amendment of Code 1896, § 957, as it now appears as section 3312 of the Code of 1907. The effect of the amendment was to convert commissioners’ courts, and courts of like jurisdiction, in respect of the establishment of stock districts, from organizations of special limited jurisdiction into courts of general jurisdiction, unless “otherwise provided by law” — a condition not present in this instance.
The judgment of the circuit court is affirmed.
Affirmed.
All the Justices concur, except Dowdell, C. J., not sitting.